DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 1/21/2021 have been fully considered.
With regard to the rejection of claims 1-4, 7-9, 11, and 23 over Van Tassel and Davies, Applicant’s arguments are convincing, as these references fail to teach a catheter of the claimed size.  However, a new rejection is made over Elsberry (US 6,093,180) or Kennelly et al (US 2015/0174364) in view of Davies.
With regard to the rejections of claims 1, 5, 6 and 12 over Ring and Davies, Applicant’s arguments are convincing as these references fail to teach a non-metal tip.  However, a new rejection is made over Elsberry in view of Davies.
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 line 6 recites “greater than or equal to the inner of the lumen”.  It appears that the word diameter is omitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsberry (US 6,093,180) in view of Davies et al (US 2015/0216620).
Regarding claim 1, Elsberry discloses a catheter comprising a tubular catheter body 38 defining a size and shape that facilitates insertion into an intrathecal space (col. 5, line 66) and including a distal portion, a distal end and a surface that defines a lumen 44 that extends to the distal end (fig. 3), and a non-metal tip 24 that is formed from different material than the catheter body (col. 3, lines 44-48: catheter tip formed from polysufone, polyethylene, polyamide, polypropylene, or ePTFE; col. 4, lines 20-22: catheter body formed from silicone elastomer or polyurethane).  The limitation “tip … is bonded to the distal end of the catheter body” is interpreted to be a product-by-process limitation.  Such a limitation is not limited to the recited manipulations, only the structure implied by the steps.  In this case, the structure implied by the recited step of bonding the tip to the distal end of the catheter body is the tip fixed to the distal end of the body.  Elsberry discloses that the tip fits snugly within the catheter body to maintain the relative position of the two elements and to prevent seepage between the outer surface of the tip and the inner surface of the catheter body distal end (col. 3, lines 34-41).  Therefore, the structure resulting from the recited step is substantially identical to the structure of Elsberry.
Claim 1 further calls for a radiopaque marker carried within the lumen inward of the surface that defines the lumen.  Elsberry discloses that a radiopaque marker may be coupled to the tip so that the placement of the catheter can be observed under fluoroscopy or X-ray (col. 4, lines 50-55), but fails to disclose the radiopaque member have the claimed configuration.  Davies teaches a catheter having similar structure to that of the claimed invention and Elsberry and further including a radiopaque marker 6 carried within the lumen inward of the surface that defines the lumen (fig. 2A; page 5, para. 0070).  Davies discloses that this configuration of the radiopaque marker is an alternative to an embodiment where the marker is incorporated into the distal tip (fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Elsberry to include a radiopaque marker carried in the lumen inward of the surface that defines the lumen as taught by Davies because Elsberry discloses that it is useful to provide a radiopaque marker so that the user can observe the location of the catheter within the patient’s body, and Davies teaches that there are many suitable configurations for a radiopaque marker including the claimed configuration.
Regarding claim 2, the materials disclosed by Elsberry as forming the catheter body and the tip, i.e. silicone elastomer, polyurethane and polysufone, polyethylene, polyamide, polypropylene, or ePTFE discussed above with regard to claim 1, are thermoset materials.
Regarding claim 7, Davies teaches that the radiopaque marker is formed from a noble metal (page 3, para. 0048: platinum, palladium, iridium).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the radiopaque marker of a noble metal as taught by Davies because such materials are known in the art to be biocompatible and non-reactive and therefore suitable for use in a radiopaque marker in a catheter.
Regarding claim 8, in the combination described above with regard to claim 1, the radiopaque marker would be arranged such that the distal end of the radiopaque marker is proximal of the distal end of the catheter body because it would reside in the catheter tube proximal to the proximal end of the tip member which is located proximal to the distal end of the tube.
Regarding claim 9, in the combination described above with regard to claim 1, the radiopaque marker would be arranged such that the distal end of the radiopaque marker is proximal of the distal end of the catheter body because it would reside in the catheter tube proximal to the proximal end of the tip member which is located proximal to the distal end of the tube.  Elsberry further discloses that the proximal portion of the tip is located within the lumen (fig. 3).
Regarding claim 11, Davies teaches an abutment 24 located within the lumen proximal of the radiopaque marker, thereby providing a easy to manufacture and reliable way of ensuring that the marker is retained in the catheter lumen (fig. 4f; page 7, para. 0093).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter lumen of Elsberry to include an abutment as taught by Davies as an easy and secure way to maintain the marker in the desired location within the lumen.


Claims 1, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly et al (US 2015/0174364) in view of Davies.
Regarding claim 1, Kennelly discloses a catheter comprising a tubular catheter body 4 defining a size and shape that facilitates insertion into an intrathecal space (page 1, para. 0002: catheter is sized for insertion into the epidural space and therefore is sized for and capable of insertion into the intrathecal space) and including a distal portion, a distal end and a surface that defines a lumen  8 that extends to the distal end 10 (fig. 4), and a non-metal tip that is bonded to the distal end of the catheter body (page 3, para. 0042).  
Claim 1 calls for the tip to be formed from a different material than the catheter body.  Kennelly discloses that the tip may be formed from the same material or other similar materials as the tube but has a softer durometer (page 3, para. 0043).  It is either inherent that materials have a similar composition but different characteristics, i.e. 50D Nylon, and 0D Nylon, are different materials as required by claim 1, or it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip from a different material than the tube because Kennelly discloses that the tip can be formed from the same or similar materials and a softer material suitable for the tip can be chosen from the list of materials disclosed by Kennelly.
Claim 1 differs from Kennelly in calling for a radiopaque marker carried within the lumen inward of the surface that defines the lumen.  Davies teaches a catheter of similar construction to Kennelly and the claimed invention and including a radiopaque marker 6 carried inward of the surface that defines the lumen (fig. 2A).  This marker allows the placement of the device to be observed under fluoroscopy.  This configuration is beneficial because it does not increase the outer diameter of the device and is easy to manufacture (page 1, para. 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennelly to include a radiopaque marker inward of the lumen as taught by Davies to allow the device to be visualized under fluoroscopy to ensure proper placements while maintaining the small outer diameter of the device.
Regarding claim 4, Kennelly discloses that the first material has a first hardness (50-80D) and the tip is formed from a second material having a second hardness (0-30D) that is less than the first hardness (page 3, para. 0043).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly in view of Davies in view of Elsberry.
Regarding claim 6, Kennelly discloses a catheter comprising a tubular catheter body 4 formed from a first material having a first hardness (page 3, para. 0043), and including a distal portion, a distal end and a surface that defines a lumen 8 that extends to the distal end 10 (fig. 4), and a non-metal tip, formed of a material having a second hardness that is less than the first hardness (page 3, para. 0043) that is secured to the distal end of the catheter body (page 3, para. 0042).  
Claim 6 calls for the tip to be formed from a different material than the catheter body.  Kennelly discloses that the tip may be formed from the same material or other similar materials as the tube but has a softer durometer (page 3, para. 0043).  It is either inherent that materials have a similar composition but different characteristics, i.e. 50D Nylon, and 0D Nylon, are different materials as required by claim 6, or it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip from a different material than the tube because Kennelly discloses that the tip can be formed from the same or similar materials and a softer material suitable for the tip can be chosen from the list of materials disclosed by Kennelly.
Claim 6 differs from Kennelly in calling for a radiopaque marker carried within the lumen inward of the surface that defines the lumen.  Davies teaches a catheter of similar construction to Kennelly and the claimed invention and including a radiopaque marker 6 carried inward of the surface that defines the lumen (fig. 2A).  This marker allows the placement of the device to be observed under fluoroscopy.  This configuration is beneficial because it does not increase the outer diameter of the device and is easy to manufacture (page 1, para. 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennelly to include a radiopaque marker inward of the lumen as taught by Davies to allow the device to be visualized under fluoroscopy to ensure proper placements while maintaining the small outer diameter of the device.
Claim 6 further calls for the tip to be secured to the distal end of the catheter body with a silicone adhesive.  Kennelly discloses that the tip is secured by gluing (page 3, para. 0042), but fails to specifically disclose a silicone adhesive.  Elsberry teaches a catheter having a similar construction to the claimed invention and Kennelly, and further teaches that the distal tip can be attached to the tubular catheter using suitable biocompatible adhesives such as a silicone adhesive (col. 4, lines 59-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a biocompatible medical silicone adhesive as taught by Elsberry as the glue to attach the distal tip of Kennelly to the catheter tube because such a glue is readily available, biocompatible and recognized as suitable for the intended purpose of attaching a tip to a catheter.

Allowable Subject Matter
Claims 5, 10, 24-29 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to teach or fairly suggest the catheter body comprises in silicone thermoset material and the tip comprising a different silicone thermoset material, in combination with the features of the invention, substantially as claimed.
With regard to claim 5, the prior art fails to teach or fairly suggest a non-metal tip formed from a silicone adhesive in combination with the features of the invention, substantially as claimed.
Regarding claim 10, the prior art fails to teach or fairly suggest the radiopaque marker at least substantially encased in a silicone shell, in combination with the features of the invention, substantially as claimed.
Regarding claim 24, the prior art fails to teach or fairly suggest a radiopaque marker defining a solid cylinder shape in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783